Citation Nr: 0125348	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-25 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether a September 1986 rating decision, which denied 
service connection for hepatitis, was clearly and 
unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1980 to January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  That rating decision denied that a 
September 1986 RO rating decision, which denied service 
connection for hepatitis, contained clear and unmistakable 
error.  

In July 2001, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 1999).  At 
this hearing the veteran asserted claims for service 
connection for:  a kidney disorder secondary to service-
connected hepatitis; a gastrointestinal disorder secondary to 
service-connected hepatitis; a psychiatric disorder secondary 
to service-connected hepatitis; and a hernia secondary to 
service-connected hepatitis.  She also asserted a claim for 
an increased rating for his service-connected hepatitis.  
These claims are not properly before the Board at this time.  
These claims are referred to the RO for action deemed 
appropriate.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Service connection for hepatitis was denied by the RO in 
a September 1986 rating decision.

3.  The evidence of record at the time of the September 1986 
rating decision revealed that the veteran had a positive HBs 
Ab test and a normal SGOT (liver function) test; the 
diagnosis was history of hepatitis B with no residuals.

4.  Hepatitis C virus was identified in 1988.

5.  The first blood test for the hepatitis C virus did not 
become available until 1990.  

6.  The veteran was diagnosed with hepatitis C in 1999.

7.  In April 2000 the RO granted service connection for 
hepatitis C. 


CONCLUSION OF LAW

The RO rating decision of September 1986, which denied 
service connection for hepatitis, does not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  However, in 
adjudicating whether there was clear and unmistakable error 
(CUE) in a prior RO decision, the Board can only consider the 
evidence of record and the law that was in effect at the time 
of the prior decision; subsequent changes in the law have no 
bearing upon whether a prior decision contained clear and 
unmistakable error.  The Board notes that the VCAA made no 
changes regarding the law and regulations concerning what 
does and does not constitute CUE in prior decisions.  
Moreover, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that the VCAA is not applicable in cases involving clear and 
unmistakable error.  Livesay v. Principi, No. 00-51 (U.S. 
Vet. App. Aug. 30, 2001) (en banc).  Accordingly, the Board 
concludes that the VCAA has no bearing on the decision 
herein.

The law and regulations provide that previous determinations 
which are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C.A. § 5112(b) (West 1991); 38 C.F.R. § 3.105 (2001).  
Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  Veterans Regulation No. 2(a), pt. II, 
par. III; Veterans Administration Regulation §§ 1008, 1009; 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.105, 20.302, 
20.1103 (2001).

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes clear and unmistakable 
error.  For clear and unmistakable error to exist, either the 
correct facts, as they were known at that time, were not 
before the adjudicator, or the statutory or regulatory 
provisions in effect at the time were incorrectly applied; 
the error must be "undebatable" and the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and a determination that there was 
clear and unmistakable error (CUE) must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).

The Court has held that for there to be a valid claim of 
clear and unmistakable error, there must have been an error 
in the prior adjudication of the claim.  See Russell, 3 Vet. 
App. at 313.  Either the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions in effect at the time were improperly 
applied.  Id.  Clear and unmistakable error is error that is 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Id. at 313-314.  Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts: it is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  
The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  The error must be one which would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  To 
establish clear and unmistakable error, it must be further 
demonstrated that the claimed error, when called to the 
attention of later reviewers, compels a different conclusion 
to which reasonable minds could not differ.  See Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162 (1994).

The veteran contends that clear and unmistakable error was 
made in the September 1986 RO rating decision which denied 
service connection for hepatitis.  Specifically, she alleges 
that there was error with respect to the facts of the case as 
they were known at the time.  She indicates that the May 1986 
VA Compensation and Pension examination misidentified her 
hepatitis.  

At the time of the September 1986 RO rating decision in 
question the evidence of record consisted of some of the 
veteran's service medical records and a May 1986 VA 
Compensation and Pension examination report.  The veteran 
continues to submit additional evidence in the form of 
medical records which are dated subsequent to 1986.  However, 
these subsequent records do not address the accuracy of the 
facts before the adjudicator as they were known at the time.  
Rather, only the service medical records and the 1986 VA 
examination report can address such facts.  

The veteran's active service was from February 1980 to 
January 1986.  The Board acknowledges that the veteran's 
service medical records, as obtained by the RO, do not appear 
to be complete.  Specifically, these records contain the 
veteran's entrance and separation examination reports and 
treatment records from 1985.  There are no service medical 
records from 1980 to 1985.  However, the lack of these 
records does not alter the facts of the case.  

On her separation examination medical history the veteran 
reported a history of liver trouble and of "jaundice or 
hepatitis."  She specifically reported having hepatitis 
during service in Germany and/or California.  The examining 
physician noted "hepatitis in past."  Clinical evaluation on 
separation was essentially normal with no abnormalities noted 
by the examining physician.  

Although the veteran's treatment records related to her 
inservice hepatitis are not of record, the Board accepts that 
she was diagnosed with hepatitis during service, and that she 
suffered a bout of jaundice.  The key question is:  what form 
of hepatitis did she have during service?  In May 1986 a VA 
examination of the veteran was conducted.  The Board notes 
that this is within six months of the veteran's separation 
from service in January 1986.  The veteran reported no 
current symptoms associated with hepatitis.  The veteran's 
history of hepatitis was noted and laboratory testing was 
conducted.  Testing was "negative for HBs Ag."  However, the 
"HBs Ab S/N ratio" was 15.7 which indicates a positive 
result.  Liver function tests were also conducted.  The 
veteran's SGOT was 41 which was within the normal range of 9 
to 42, according to the report.  These results show that the 
veteran had hepatitis B in the past, but that her current 
liver function was normal.  Based on these findings the 
examining physician's diagnosis was "history hepatitis B, no 
residuals."  The veteran asserts that the laboratory findings 
from the 1986 VA examination show abnormal liver function.  
However, review of the evidence of record reveals that the 
SGOT test was the only liver function test conducted and that 
it was within a normal range.  Moreover, a laboratory 
finding, in itself, is not a disability.

The evidence indicated above, is the only evidence which was 
of record at the time of the September 1986 RO rating 
decision which denied service connection for hepatitis.  The 
evidence showed that the veteran indicated a bout of jaundice 
during service in 1982 or 1983.  However, the separation 
examination revealed no abnormalities.  The May 1986 VA 
examination showed a positive HBs Ab S/N ratio with normal 
liver function tests.  This evidence supports that the 
veteran had hepatitis B during service and that she fully 
recovered from it so that there was no residual disability at 
the time that the September 1986 RO rating decision denied 
service connection for hepatitis.  

In October 1999 the veteran submitted a written statement 
which detailed her inservice bout of hepatitis.  While this 
statement was not of record at the time of the September 1986 
RO rating decision, it provides the best narrative of the 
veteran's assertions regarding her inservice hepatitis.  She 
stated that she, along with several other people in her unit, 
caught hepatitis B from drinking contaminated water.  

Private and VA medical records dated from approximately 1999 
reveal that the veteran is diagnosed with chronic hepatitis C 
based on laboratory testing and liver biopsy.  An October 
1999 letter from Dr. Peleman states that the veteran has 
"chronic hepatitis C, contracted approximately fifteen years 
ago."  

In July 2001 the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  She 
recounted her allegations of jaundice during service and of 
her allegations of error in the 1986 VA examination.  At this 
hearing the veteran's representative specifically referred to 
Dr. Peleman's October 1999 letter that stated that the 
veteran "had chronic hepatitis C contracted approximately 15 
years ago.  This statement knocks down the VA statement 
suggesting that hepatis C wasn't a clinical entity until 
1989."  The Board disagrees.  Dr. Peleman is the veteran's 
current liver specialist.  He knows for a fact that the 
veteran has a current diagnosis of hepatitis C based on 
laboratory tests and liver biopsy conducted in 1999.  His 
approximation of the onset of the hepatitis is clearly based 
on an extrapolation looking back and based on the medical 
history provided by the veteran of a bout of jaundice during 
service in approximately 1982.  

The Board notes that hepatitis C was identified in 1988.  The 
first blood test for the specific hepatitis C virus became 
available in 1990.  VA Fast Letter 99-41 (May 3, 1999).  
Prior to 1990 it was not possible to provide an exact 
diagnosis of hepatitis C, but a diagnosis of non-A, non-B 
hepatitis could be made.  Such a diagnosis would require an 
acute bout of symptoms such as jaundice and/or abnormal liver 
function tests.  On laboratory testing for hepatitis A and 
hepatis B, the results would be negative and the diagnosis 
would be non-A, non-B hepatitis.  However, the evidence of 
record clearly shows that the veteran had positive laboratory 
tests for hepatitis B in May 1986.  With the presence of 
hepatitis B it would be impossible to diagnose hepatitis C 
(non-A, non-B) prior to 1990 since no specific test existed.  

The Board notes that the veteran is currently service-
connected for hepatitis C.  There are medical opinions which 
relate the veteran's current hepatitis C to her bout of acute 
symptoms during service.  The Board notes that the veteran 
constantly asserts that she became infected with hepatitis 
during service from drinking contaminated water.  While such 
a mode of transmission is possible for hepatitis B, we note 
that hepatitis C is a blood borne infection.  The veteran 
denies any blood transfusions or IV drug use, during service, 
or at any time.  However, the veteran's service medical 
records clearly reveal a remote, pre-service, history of a 
gunshot wound.  The 1999 private medical records also focus 
on post-service sexual activity as a hepatitis risk factor.  

The evidence of record at the time of the September 1986 RO 
rating decision, which denied service connection for 
hepatitis, showed that the veteran had hepatitis B during 
service and that she fully recovered from it so that there 
was no residual disability.  With no disability, service 
connection could not be granted.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim.").  Based on 
the evidence cited above, the Board must conclude that the 
evidence does not show an undebatable error that, had it not 
been made, would have manifestly changed the outcome at the 
time of this rating determination.  Thus, there is no clear 
and unmistakable error within the September 1986 RO rating 
decision and, accordingly, the veteran's motion for revision 
of the decision must be denied.


ORDER

Inasmuch as the August 1948 rating decision which severed 
service connection for hepatitis is not shown to contain 
clear and unmistakable error, the benefit sought on appeal is 
denied



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals



 

